Citation Nr: 1615367	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  13-09 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert Lemley, Agent


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1995 until September 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claim must be remanded for additional development.

The Veteran was scheduled for VA examinations to assess the current severity of his service-connected disabilities in connection with his TDIU claim. (See March 2015 Deferred Rating Decision and March 2015 Request for Physical Examination).  However, the examinations were not conducted because it appears the Veteran may not have received notice of the examinations.  Correspondence from VA sent to the Veteran in February 2015 was returned as undeliverable.  As it is unclear whether appropriate notice was sent and received by the Veteran, the Board will remand to attempt to obtain appropriate examinations.  

In the October 2014 Supplemental Statement of the Case, the RO continued the denial of the Veteran's TDIU claim because he failed to provide a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployablity.  The claims folder reflects that the Veteran submitted a completed VA Form 21-8940 in November 2014, indicating his last place of employment was with VA in 2010.  The Veteran further contended that he left his employment with VA due to his service-connected disabilities.  No further action was taken on his claim after that submission.  

Accordingly, the case is REMANDED for the following action:

1. Take all appropriate action to obtain the Veteran's current address.

2. Then, obtain an opinion regarding whether the Veteran's service-connected disabilities have affected his ability to work by assessing his occupational impairment, if any.  Specifically, the examiner is asked to comment as to the functional impairment or limitations imposed by each of the Veteran's service-connected disabilities (PTSD, bronchial asthma, lumbosacral strain, left lower extremity radiculopathy, and left knee arthritis).

In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




